Citation Nr: 1637561	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left foot disability, to include as secondary to service-connected diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to March 1992, and from December 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied a claim for service connection for plantar fasciitis, left leg.  In March 2015, and September 2015, the Board remanded the claim for additional development.

Jurisdiction over the Veteran's claims file has been transferred to the RO in San Juan, the Commonwealth of Puerto Rico. 

To avoid any prejudice to the Veteran, the Board has characterized the issue broadly, as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a left foot disability that was caused or aggravated by his service, or by a service-connected disability.


CONCLUSION OF LAW

A left foot disability was not caused or aggravated by the Veteran's service, or by a service-connected disability.  38 U.S.C.A. §§ 1110, 11131, 5107 (West 2014 & Sup. 2015); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a left foot disability that was caused or aggravated by his service, or by a service-connected disability.  

In May 2010, the Veteran filed a claim for service connection for fasciitis of the left leg.  In December 2010, the RO denied the claim for "plantar fasciitis, left leg."  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

Service connection is currently in effect for diabetes mellitus, type 2, high blood pressure, and small hiatal hernia with gastroesophageal reflux.

The Veteran's service treatment records include an X-ray report, dated in October 1981, which notes a healing fracture of the proximal phalanx of the fourth digit, with fracture fragments in good position and alignment.  A September 1987 X-ray report notes a history of a stubbed fourth toe, a history of fracture, and an oblique non-displaced fracture of the proximal phalanx.  In October 1987, the Veteran received additional treatment for his toe fracture.  The report indicates that the facture was a non-displaced fracture of the fourth left proximal phalangeal joint.  Treatment was to include taping for four weeks.  

Reports, dated in November 1987, are somewhat difficult to read, but appear to note that his fracture was healing.  A November 1987 X-ray report notes a healing fracture of the mid-shaft of the proximal phalanx of the fourth toe.  In February 1990, he was treated for an ingrown toenail at the left big toe.  He had 1/4 of the nail removed.  

Service treatment records, associated with National Guard service, dated between the Veteran's first and second periods of active duty, include examination reports, dated in September 1994, and April 2000, which show that the Veteran's feet were clinically evaluated as normal.  Reports of medical history, dated in July 1993, September 1994, and March 2003, show that the Veteran denied having a history of foot trouble.  

There are no relevant service treatment reports of record dated during the Veteran's second period of active duty.  

As for the post-service medical evidence, it includes VA progress notes which show that the Veteran received multiple treatments for skin symptoms of the feet beginning in 2003, with diagnoses that included onychomycosis and dermatophytosis.  A January 2010 report notes complaints of foot pain.  An associated X-ray report for the feet was essentially normal.  A March 2010 report notes complaints of left heel pain while walking.  An X-ray was noted to be essentially normal.  The Veteran's treatment included a trigger point injection, and orthopedic shoes were indicated.  The assessment was plantar fasciitis, left.  A May 2010 report notes heel spur syndrome, left foot, and calcaneal bursitis, left foot, and indicates that special shoes had been ordered.  Thereafter, there are multiple notations of plantar fasciitis. 

A VA foot examination report, dated in October 2010, shows that the examiner, Dr. V, indicated that the Veteran's claims file had been reviewed.  The report shows the following: the Veteran asserted that he had left foot plantar fasciitis that was related to his diabetes mellitus.  

The date of onset was "one year ago."  

The Veteran reported a one-year history of a stabbing sensation at the left plantar area of the foot and medical arc of the foot.  He complained of constant, daily flare-ups.  There was no history of relevant hospitalization or surgery.  The diagnosis was left foot plantar fasciitis.  Dr. V concluded that the Veteran's left foot plantar fasciitis was not caused by or a result of his service-connected diabetes mellitus, type 2.  She explained that the medical evidence does not support the claim, and that most cases of plantar fasciitis are the result of a biomechanical fault that causes abnormal pronation.  

A VA medical opinion, dated in May 2015, shows that a Dr. V indicated that the Veteran's VHA and VBMS records had been reviewed.  Dr. V concluded that the Veteran's left foot plantar fasciitis was less likely as not related to his service.  Dr. V explained that the Veteran had reported that his left foot symptoms started one year prior to his October 2010 VA examination, i.e., in 2009, and that his service treatment records were silent as to a diagnosis of left foot plantar fasciitis.  Although there was evidence of a left fourth toe fracture in June 1987, Dr. V stated that this was a "completely different diagnosis" than that of plantar fasciitis.  Dr. V further concluded that it is less likely as not that the Veteran's left foot plantar fasciitis was aggravated beyond its natural progression by his (service-connected) diabetes mellitus.  Dr. V explained that his left foot plantar fasciitis was diagnosed in 2009, and that the medical evidence does not support that diabetes mellitus could aggravate this condition, and that there was no aggravation of plantar fasciitis when she examined the Veteran in October 2010.  

A VA foot disability benefits questionnaire (DBQ), dated in November 2015, shows that the examiner indicated that the Veteran's e-folder (VBMS or Virtual VA) had been reviewed.  The report shows the following: the Veteran complained of left foot anterior plantar fasciitis which has been present for the past several years.  He reported that his symptoms began while walking and doing aerobics, when he felt a bump on his plantar forefoot.  He had been treated with infiltration times two at a VA hospital, but he continued to have sensitivity.  He also reported a left fourth toe fracture during service, but denied any current pain in his toes.  His only current foot pain was on the plantar aspect of the left forefoot on the ball of his foot around the middle of the forefoot, and right next to the middle (third and fourth metatarsal heads).  On examination, there were no foot deformities.  There was no tenderness on any of his toes, to include the left fourth toe.  There was no tenderness upon palpation of his left heel or plantar aponeurosis.  There was tenderness upon palpation of the plantar aspect of the third and fourth metatarsal heads, with no masses felt in the second or third intermetatarsal space, and no tenderness upon palpation to those spaces.  There was no history of foot surgery.  The diagnosis was left third and fourth sub-metatarsal bursitis.  

A VA medical opinion, dated in March 2016, shows that a VA medical officer indicated that the Veteran's e-folder (VBMS or Virtual VA) had been reviewed.  The report shows the following: the medical officer concluded that the Veteran was a credible witness.  It was understood that he is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology and reports of injuries.  It was also understood that lay statements were to be considered in formulating the medical opinion.  It was noted that the Veteran alleged that his current left foot condition is related to his service.  Anatomically, the great toe is a superficial keratinous plate located on the dorsum of the distal phalanx, whereas the third and fourth metatarsalphalangeal joints are deep to, and congruous with, the bony architecture of the mid-foot.  Therefore, the anatomical locations are separate and independent moieties.  Clinically, an onychia-paronychia (ingrown toenail) is a localized infection of the soft tissue nail grooves and surrounding tissues due to an offending nail border.  Conversely, bursitis is a particular condition in which there is inflammation of a bursa which is thin-walled sac lined with synovial tissue.  The etiology includes biomechanical functional and/or structural abnormality of the contact of the MPJs (metatarsalphalangeal  joints) against the ground that results in an increase in weight distribution and/or contact time on the MPJ during the gait cycle.  Therefore, the anatomy, etiology, and nature of the conditions (i.e., bursitis and onychia-paronychia) are less likely than not related to, or to have a nexus to, each other.  For these reasons, it is less likely than not that the Veteran's claimed left foot condition (sub-bursitis and/or metatarsalgia of the third and fourth metatarsophalangeal joints) relates to, was caused by, or was aggravated by, a left great ingrown toenail, because of the lack of anatomical and/or etiological nexus between a great toenail onychia-paronychia (ingrown toenail) and sub-bursitis of the third and fourth MPJs.  

The Veteran also presented with a healing fracture of the mid-shaft of the proximal phalanx of the fourth toe in October 1981 and November 1987.  The films observed "good positioning of alignment" of the fracture site. Anatomically, the non-displaced mid-shaft fracture of the fourth phalanx was distal to the fourth MPJ and adjacent to, independent and separate from, the third proximal phalanx and/or third and fourth MPJ space.  Therefore, the anatomical locations are separate and independent moieties.  Clinically, there was clear radiologic evidence for a non-displaced, anatomically-aligned healing fracture.  Conversely, bursitis is a peri-articular condition in which there is inflammation of a bursa (as previously defined and its etiology was previously discussed).  Therefore, the anatomy, etiology, and nature of the conditions (i.e., bursitis and healed fracture of the mid-shaft of the fourth proximal phalanx) are less likely than not anatomically, clinically or etiologically related to each other, or to have a nexus to each other.  For these reasons, it is less likely than not that the Veteran's claimed left foot conditions, (sub-bursitis and/or metatarsalgia of the third and fourth metatarsophalangeal joints) are related to, were caused by, or were aggravated by, his left great healed proximal phalanx fracture.  

The active duty examinations, dated in April 2000 and March 2003, were silent for complaints, diagnosis, treatment, injury and/or an event related to the current claimed left foot condition (the Board parenthetically notes that in fact, these are records associated with National Guard duty).  Therefore, it is less likely than not that the Veteran's claimed left foot condition (i.e., sub-bursitis and or metatarsalgia of the third and fourth metatarsophalangeal joints) was related to, caused by, or aggravated by, military service.  

Finally, in 2005, the Veteran was diagnosed with diabetes mellitus, type 2.  A November 2015 VA peripheral nerves DBQ showed that there was a lack of objective, medically-based, clinical evidence to support a diagnosis of lower extremity peripheral neuropathy.  

Specifically, there were no symptoms related to lower extremity constant pain, intermittent pain, paresthesia, dysthesia, or numbness.  Muscle strength testing was normal, and there was no muscle atrophy.  Deep tendon reflexes were normal, and a sensory examination was normal.  There were no trophic changes of the skin or nails.  Therefore, it is less likely than not that the Veteran's claimed left foot condition is related to, caused by, or was aggravated by [diabetes mellitus].  There is an absence of lower extremity diabetic neuropathy and the neurovascular status of the lower extremity is intact.  Furthermore, current internal medicine and endocrine literature are silent for a nexus between diabetes mellitus, type 2, and ipsilateral (left) sub-bursitis/metatarsalgia of the third and fourth [metatarsophalangeal joints].  Thus, it is less likely than not that the Veteran's claimed left foot condition (i.e., sub-bursitis and or metatarsalgia of the third and fourth metatarsophalangeal joints) is related to, caused by, or aggravated by, diabetes mellitus, type 2. 

The Board finds that the claim must be denied.  With regard to the possibility of direct service connection, in October 1981, the Veteran is shown to have received treatment for a healing fracture of the proximal phalanx of the left fourth digit.  Between September and November of 1987,  he was treated for an oblique non-displaced fracture of the fourth left proximal phalangeal joint.  In February 1990, he was treated for an ingrown toenail at the left big toe.  He had 1/4 of the nail removed.  There is no subsequent record of treatment for left foot problems during the Veteran's remaining first period of active duty, a period of about two years.  There is no evidence of relevant treatment during the period between his first and second periods of active duty, or during his second period of active duty.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  

Following separation from service, there is no evidence of relevant treatment until 2010.  This is about five years following separation from his second period of active duty.  There is no competent opinion of record in support of the claim on a direct basis.  The only competent opinions on this issue are the May 2015 and March 2016 VA opinions, and these opinions weigh against the claim on a direct basis.  In particular, the March 2016 opinion is considered highly probative, as it is based on a review of the Veteran's medical file, and as the opinion is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has a left foot disability that was caused by his service, and that the claim must be denied.  

With regard to the possibility of service connection on a secondary basis, this claim must also be denied.  There is no competent opinion of record in support of the claim on a secondary basis.  The only competent opinions on this issue are the October 2010, May 2015, and March 2016 VA opinions, and these opinions weigh against the claim.  In particular, the March 2016 opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's medical file, and as the opinion is accompanied by a sufficient explanation and findings.   Prejean; Neives-Rodriguez.  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has a left foot disability that was caused or aggravated by a service-connected disability, and that the claim must be denied.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran is claiming service connection for a left foot disability, to include on a secondary basis, and this is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that a left foot disability is related to the Veteran's service, or to a service-connected disability.  The Board notes that the Veteran originally asserted that service connection was warranted for a left foot disability on a direct basis, as "incurred coincidental to my military service," under 38 C.F.R. § 3.303.  See Veteran's claim (VA Form 21-4138), received in May 2010.  However, his October 2010 and November 2015 VA examination reports show that he clearly stated that his symptoms began in 2009.  His testimony has therefore been afforded reduced probative value.  The Veteran's service treatment reports and post-service medical records have been discussed.  Opinions have been obtained that weigh against the claim on both a direct and a secondary basis.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service, or a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.     

In September 2015, the Board remanded this claim.  The Board directed that the Veteran be afforded an examination, and that etiological opinions be obtained.  In November 2015, he was afforded an examination, and in March 2016, the requested medical opinions were obtained.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a left foot disability is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


